Citation Nr: 1224642	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, also claimed as shortness of breath.

2.  Entitlement to service connection for shortness of breath due to undiagnosed illness.  

3.  Entitlement to service connection for a cervical spine disability (neck disability).

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an evaluation in excess of 30 percent for adjustment disorder.

6.  Entitlement to an evaluation in excess of 20 percent for a low back condition.

7.  Entitlement to an evaluation in excess of 10 percent for headaches.

8.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

9.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to September 1991, from September 2002 to August 2004 and from July 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran failed to appear for a Board videoconference hearing scheduled for February 2012.  Thus, his hearing request is deemed withdrawn. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for hemorrhoids, entitlement to an increased evaluatoin for a low back condition, entitlement to an increased evaluation for headaches and entitlement to an increased evaluation for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   There is no current diagnosis of sleep apnea.  

2.  There is no current diagnosis of a disability manifested by shortness of breath.  

3.   Service-connected adjustment disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

4.   Service connection is in effect for adjustment disorder, unspecified, rated as 30 percent disabling; low back strain, rated as 20 percent disabling; arthralgia, claimed as left wrist, left shoulder and neck condition, rated as 10 percent disabling; right knee strain, rated as 10 percent disabling; allergic conjunctivitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; tension headaches, rated as 10 percent disabling; GERD, rated as 10 percent disabling; and bilateral nasal pinguecula, rated as 0 percent disabling.  The combined evaluation for these disabilities is 70 percent.  

5.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1117, 5107; 38 C.F.R. §§  3.303, 3.317 (2011).  

2.  Shortness of breath was not incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110 , 1117, 5107; 38 C.F.R. §§  3.303, 3.317 (2011).    

3.  The criteria for a 50 percent rating for an adjustment disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2011).

4. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the appellant.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b)  do not create a statutory presumption that a combat veteran's claimed disability is service-connected but provide an evidentiary mechanism which lightens the burden of a veteran who seeks service connection based on disability alleged to be related to combat.  If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  In determining if there is such clear and convincing evidence, all evidence should be considered including availability of medical records, the nature and course of a disease or disability, the amount of time that has elapsed since service before there is a complaint of the condition, and any other relevant factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran served in the Southwest Asia Theater during Operation Desert Storm. For Veterans who served in the Southwest Asia Theater during the Persian Gulf War, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b). 

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i) . 

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) .

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Sleep apnea, claimed as shortness of breath

The Veteran asserts that sleep apnea is related to his combat duty in Iraq.

Service  treatment records reflect that the Veteran reported trouble sleeping.  A post-deployment health assessment dated in October 2007 shows that the Veteran indicated that he had symptoms of "still feeling tired after sleeping" during his deployment.  

Post-service treatment records reflect complaints of sleep problems.  A psychology treatment record dated in July 2008 noted the Veteran's report of insomnia.  
 
In December 2008, the Veteran had a Gulf War Guidelines examination.  The examiner noted that the claims file was reviewed.  It was noted that service treatment records showed complaints of difficulty breathing and feeling tired after sleeping.  

The Veteran reported that, while in service, he had constant exposure to oil and other fumes.  He reported that, while sleeping, on occasion, he would have episodes of chest tightness, shortness of breath and extreme anxiety, and he could not sleep afterwards.  The examiner stated that there was no evidence of sleep apnea, as per a polysomnography study dated in February 2008.  

A report of a VA examination dated in March 2009 reflects that the Veteran reported that he experienced episodes where he would suddenly have shortness of breath.  

In April 2010, the Veteran had a VA Gulf War Guidelines examination.  The VA examiner indicated that the claims file was reviewed.  The Veteran denied a prior history of sleep apnea or shortness of breath prior to his deployment to Iraq.  He indicated that, while in Iraq, he was exposed to fumes, sand dust, cigarette smoke, burn pits and other fumes.  The Veteran indicated that, after returning from Iraq, he continued to have shortness of breath and tightness in his chest.  He also complained of loud snoring, excessive tiredness and falling asleep while watching television. 

Upon examination, it was noted that there were no lesions on the chest, no abnormalities detected at palpation and auscultation.  There was no respiratory distress.  The lungs were clear to auscultation.  There was no wheezing, no ronchi and no crackles.  

The examiner noted that pulmonary function studies performed in December 2008 were essentially normal.  There was moderate air trapping.  The examiner diagnosed no evidence of sleep apnea on examination and no evidence of a pulmonary condition by chest x-ray, pulmonary function test or sleep study, providing evidence against this claim.

Service connection requires evidence that establishes that a claimant currently has the disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  While the record reflect complaints of sleep problems, there is no current diagnosis of sleep apnea. 

The Board has considered the Veteran's statements regarding sleep apnea.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

While the Veteran is competent to report that he experiences difficulty sleeping, the Veteran's statements are not sufficient and competent to establish a diagnosis of "sleep apnea" because a layperson is not competent to identify the condition.   There is no basis for establishing service connection for sleep apnea, as this disability has not been diagnosed.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these circumstances, the Veteran has not met the regulatory requirements to establish service connection for sleep apnea, and service connection must be denied.  As there is a preponderance of the evidence against the claim for service connection for sleep apnea, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Shortness of breath

A post-deployment assessment shows that the Veteran reported difficulty breathing during his deployment and at the time of the assessment.

As noted above, the report of the 2008 Gulf War Guidelines examination reflects that the Veteran reported difficulty breathing, shortness of breath and chest tightening.  The examination report indicated that pulmonary function tests were normal.   The examination report indicated that there was no objective evidence of a pulmonary condition on examination.  

A report of an April 2010 VA Gulf War Guidelines examination reflects that the Veteran reported that, while in Iraq, he was exposed to fumes, sand dust, cigarette smoke, burn pits and other fumes.  The Veteran indicated that, after returning from Iraq, he continued to have shortness of breath and tightness in his chest.  

Upon examination, it was noted that there were no lesions on the chest, no abnormalities detected at palpation and auscultation.  There was no respiratory distress.  The lungs were clear to auscultation.  There was no wheezing, no ronchi and no crackles.  

The examiner noted that pulmonary function studies performed in December 2008 were essentially normal.  There was moderate air trapping.  The examiner diagnosed no evidence of a pulmonary condition by chest x-ray, pulmonary function test or sleep study.
 
Service connection requires evidence that establishes that a claimant currently has the disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of a disability manifested by shortness of breath.  

The Board has considered the Veteran's statements.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

The Veteran is competent to report that he experienced shortness of breath; however, his statements are not sufficient and competent to establish a diagnosis of a breathing disability because a layperson is not competent to identify the condition.   Therefore, in the absence of a diagnosis of a current disability manifested by shortness of breath, there can be no valid claim in this regard.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, warrant entitlement to service connection for shortness of breath under § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms. In this case, the record shows subjective complaints of shortness of breath, but there are no diagnoses related to chronic or recurrent symptoms of shortness of breath.  

 Under these circumstances, the Veteran has not met the regulatory requirements to establish service connection for shortness of breath, and service connection must be denied.  As there is a preponderance of the evidence against the claim for service connection for shortness of breath, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for Adjustment Disorder

An October 2008 rating decision granted service connection for adjustment disorder, unspecified, and assigned a 30 percent evaluation.  The Veteran seeks a rating in excess of 30 percent for adjustment disorder.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Adjustment disorder is rated according to Diagnostic Code 9413.  The rating criteria for adjustment disorder are governed by the General Formula for Mental disorders (formula).  According to the General Rating Formula, a 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14   (2001). 

A 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130  (2011). 
 
The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran had a VA examination in February 2008.  The examiner indicated that that the claims file was reviewed.  The Veteran reported that he had been married twice and divorced once.  He described his social relationships as regular.  He denied a history of suicide attempts and denied a history of violence or assaultiveness.  The Veteran complained of mood shifts, trouble sleeping and nightmares.  

The examiner noted that the Veteran was clean in general appearance.  His psychomotor activity was lethargic.  His speech was spontaneous.  His attitude was cooperative, and his affect was constricted.  He was able to do serial 7's and to spell a word backward and forward.  He was intact to person, time and place.  His thought process and thought content were unremarkable.  There were no delusions.  His judgement and insight were good.  The Veteran complained of sleep impairment.  He reported that his sleep impairment interfered with his daily activities to the point that he felt nervous the next day.  The examiner indicated that the Veteran did not have hallucinations or inappropriate behavior.  There was no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts and no suicidal thoughts.  His impulse control was good.  There were no episodes of violence.  There were no problems with activities of daily living.  Remote memory, recent memory and immediate memory were all noted as normal.

The examiner noted that the Veteran's usual occupation was welder.  The Veteran reported that he was not currently employed.  The duration of his current unemployment was less than one year.  The Veteran reported that his unemployment was due to the effects of his mental disorder.  The examiner diagnosed adjustment disorder, unspecified.  The examiner assigned a GAF score of 80.  

The examiner addressed the effects of the Veteran's mental disorder on his occupational and social functioning.  The examiner indicated that the Veteran did not have total occupational and social impairment.  The examiner stated that the Veteran's mental disorder did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner also indicated that the Veteran did not have reduced reliability and productivity due to mental disorder symptoms.  The examiner indicated that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

An outpatient psychology treatment note dated in April 2008 shows that the Veteran complained of being irritable and aggressive since his return from Iraq.  He reported that he was hyperalert.  He also reported insomnia, nightmares, social isolation and a lack of interest in going out.  

On mental status examination, the Veteran had adequate hygiene and was cooperative.  He had rapid movements.  His thought process was coherent.  There were no delusions.  There was no suicidal or homicidal ideation.  His affect was constricted.  There was no abnormality of perception, and he was oriented to place, person and time.  He was noted to have fair judgement.  His insight was poor.  

The Veteran had a VA examination in March 2009.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was casually dressed.  His speech was spontaneous, clear and coherent.  He was cooperative with the examiner.  His affect was constricted.   Mood was dysphoric.  His attention was intact.  He was oriented to time, place and person.   The Veteran's thought process was unremarkable.  There were no delusions.  His judgement was good.  With regard to insight, the examiner noted that the Veteran realizes that he has a problem.  The examiner noted that the Veteran has sleep impairment to the point that it interferes with his daily activities.  He reported auditory hallucinations that were not persistent.  There was no inappropriate behavior.  There were no obsessive or ritualistic behaviors.  The examiner noted that the Veteran did not have panic attacks.  There were no homicidal thoughts.  The examiner indicated that the Veteran did have suicidal thoughts.  The examiner commented that there had been death wishes referred, but there was no actual suicidal plans or attempt.  The Veteran had fair impulse control.  There were no episodes of violence.  The Veteran reported that he became argumentative easily and had poor tolerance for frustration.  The Veteran was able to maintain his personal hygiene.  It was noted that he did not  have problems with activities of daily living.  Remote, recent and immediate memory were all normal.  

The Veteran reported that he was currently unemployed.  He indicated that his unemployment was due to the effects of his mental disorder.  The examiner diagnosed depressive disorder, not otherwise specified with anxiety features.  The examiner assigned a GAF score of 55 to 60.  

The Veteran had a VA examination in June 2011.  The Veteran reported irritability and anger.  He reported that he breaks objects.  The frequency was on a daily basis.  The severity was an "8" on a scale of 1 to 10.  The Veteran reported tearfulness and depressed mood.  This occurred three to four times a week.  He expressed frequent suicidal ideation.  He reported that he had panic attacks about three times per week.  

On examination, the Veteran was clean and was appropriately dressed.  His psychomotor activity was restless.  His speech was soft and coherent.  His attitude toward the examiner was hostile.  His affect was constricted.  His mood was anxious and depressed.  He was able to do serial 7's and to spell a word forward and backward.  He was oriented to time, place and person.  His thought process and thought content were unremarkable.  The examiner noted that there were persecutory and paranoid delusions.  With respect to judgment, it was noted that the Veteran understands the outcome of his behavior.  With regard to insight, the examiner stated that the Veteran understands he has a problem.  The Veteran did not have sleep impairment.  The examiner indicated that the Veteran displayed inappropriate behavior.  The Veteran was noted to be irritable and aggressive.  The Veteran did not have obsessive or ritualistic behavior.  The Veteran did have panic attacks.  Homicidal thoughts were not present.  The Veteran did have frequent suicidal ideations.  The Veteran had fair impulse control.  The examiner noted that there were episodes of violence.  The Veteran's remote, recent and immediate memory were all noted as normal.  He was able to maintain his personal hygiene.  
The examiner diagnosed anxiety disorder, not otherwise specified.  The examiner assigned a GAF score of 55.  

The above evidence establishes that the Veteran's anxiety disorder is manifested by irritability, aggressiveness, panic attacks and sleep problems.  VA examiners have indicated that the Veteran is oriented to time, place and person and has good insight and judgment.  GAF scores assigned during the appeal period range from 55 to 80.  Examiners have indicated that the Veteran has difficulty in maintaining and establishing work and social relationships.

Based on the above, the Board concludes that a 50 percent rating is warranted throughout the appeal period for adjustment disorder.  The Board finds that the criteria for a 70 percent rating are not met.  Of the criteria that are set forth regarding a 70 percent rating, the VA examination reports indicate that the Veteran at times reported suicidal thoughts.   The most recent VA examination noted that there were some episodes of violence.  However, the Veteran is not shown to have any of the other symptomatology associated with the criteria for a 70 percent rating.   For example, the Veteran's adjustment disorder does not result in deficiencies in judgment or thinking, obsessional rituals or illogical, obscure or irrelevant speech, spatial disorientation or neglect of personal appearance or hygiene.   Accordingly, based upon the foregoing, the Board concludes that a 50 percent rating, but no higher, is warranted throughout the appeal period.   

TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Service connection is in effect for adjustment disorder, unspecified, rated as 50 percent disabling, low back strain, rated as 20 percent disabling, arthralgia, claimed as left wrist, left shoulder and neck condition, rated as 10 percent disabling, right knee strain, rated as 10 percent disabling, allergic conjunctivitis, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, tension headaches, rated as 10 percent disabling, GERD, rated as 10 percent disabling and bilateral nasal pinguecula, rated as 0 percent disabling. 

The Veteran meets the percentage requirements of § 4.16, as the combined rating for his service-connected disabilities.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The Board notes that the Veteran is considered disabled by the Social Security Administration (SSA).  A September 2009 SSA decision is of record.  The decision found that the Veteran is disabled due to severe depressive disorder and PTSD with panic attacks.  While not binding on the Board, the Court has indicated that where another body has determined that a veteran is unemployable, that determination must be fully addressed, without resort to speculation on employability, or the claim must be allowed or further development completed.  See Brown v. Brown, 4 Vet. App. 307   (1993).  

In March 2009, the Veteran had a VA examination of his joints.  The examiner noted that the Veteran had worked as a heavy machinery operator for 15 years and was a welder for six or seven years.  It was noted that the Veteran had been unemployed since January 2008 due to low back pain and headaches.  The examiner opined that the Veteran could never work again as a heavy duty machine operator or welder.  The examiner opined that he would be limited to a light duty administrative job with no lifting, pulling, pushing or carrying objects.  The examiner opined that the Veteran would have to take 15 minute breaks after two hours of working and could not sit or stand for more than two hours straight.  

A VA Gulf War Guidelines examination dated in 2010 noted that the Veteran had been unemployed since 2008 due to his mental condition and his spine condition.  

A report of a VA examination of the spine, dated in June 2011, noted that the Veteran's usual occupation was welder and heavy machinery operator.  The report indicated noted that the Veteran was retired since 2009.  He reported that the causes of his retirement were his physical and psychiatric problems, specifically, his low back condition, PTSD and anxiety.   The report noted that the Veteran's depressive disorder results in deficiencies with work.  

The evidence in this case shows that the Veteran is unable to perform a substantially gainful occupation due to his service-connected disabilities.   In this regard, the March 2009 VA examination supports such a finding, as it reflects that the Veteran is unable to perform the occupations of heavy machine operator or welder, which he had worked in for 15 years and 6 years, respectively.  In addition, the 2011 VA examination indicated that the Veteran has not worked since 2009 and that his depressive disorder causes occupational deficiencies.  Based upon the foregoing, the Board finds that the medical evidence of record sufficient to establish that the Veteran's service-connected disabilities preclude him from securing gainful employment.  The Board therefore concludes that entitlement to a TDIU is warranted.

Extraschedular considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the Board has determined that the Veteran is unemployable due to his service-connected disabilities and has awarded a TDIU.  While the Veteran has marked interference with employment, such has already been appropriately recognized and the application of the regular schedular standards for evaluating his disabilities is not rendered impracticable.  

The effect of the Veteran's service-connected disabilities on his employment is adequately contemplated by the assigned TDIU.  Prior to the receipt of the claim for TDIU in March 2009, the evidence of record did not establish findings of marked interference with employment due to the Veteran's service-connected disabilities, which would warrant referral for an extraschedular evaluation.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In  this case, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for PTSD in December 2007.  A June 2008 letter provided the Veteran with notice of the evidence required to substantiate the claim for service connection for sleep apnea and shortness of breath, and a March 2009 provided the Veteran with notice of the evidence required to substantiate his claim for service connection for sleep apnea.  These letters informed the Veteran of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R.  § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the pertinent treatment records identified by the Veteran.  The Veteran was afforded VA examinations for the claims being decided.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for sleep apnea, claimed as shortness of breath, is denied.

Service connection for shortness of breath is denied.

A 50 percent rating is granted for adjustment disorder, subject to regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based upon individual unemployability is granted.  


REMAND

Additional development is necessary with respect to the Veteran's claims for service connection for a cervical spine disability, entitlement to service connection for hemorrhoids, entitlement to an increased evaluation for a low back condition, entitlement to an increased evaluation for headaches and entitlement to an increased evaluation for a right knee disability

First, with regard to the cervical spine, the Veteran asserts that he has a cervical spine disability secondary to trauma sustained in Iraq as a combat engineer.  The Veteran asserts that hemorrhoids were incurred during his service in Iraq.    

The Veteran has not been afforded a VA examination to ascertain the etiology of his claimed cervical spine disability and hemorrhoids.  In light of the Veteran's combat service and his contentions that he experienced a cervical spine injury and hemorrhoids in service, the Board finds that a VA examination is necessary to determine whether these claimed disabilities are related to service.  38 U.S.C.A. 
§ 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board now turns to the claims for increased ratings for a low back condition, headaches and a right knee disability.  

With respect to the claim for an increased evaluation for a low back condition, a VA examination provided in 2011 did not provide sufficient findings to rate the Veteran's back disability under the pertinent criteria, as the examination did not include range of motion findings.  The examiner indicated that there was evidence of pain with motion but did not specifically state at what point the motion was painful.  In addition, the examiner did not indicate whether the Veteran experiences incapacitating episodes due to his low back condition.   As the examination did not adequately address the rating criteria governing the spine, it is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's last VA examination for his claimed headache disability was performed in March 2009.  In a January 2012 brief in support of the claim, the Veteran's representative requested that the Veteran be afforded a new examination to ascertain the severity of his headaches.  The Board finds that a new VA examination is necessary in light of the time elapsed since the prior examination.   Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran). 
 
In the January 2012 brief, the Veteran's representative further noted that the Veteran's most recent VA examination of the joints was in February 2008.  The Veteran's representative requested a new VA examination for the knee disability.  In light of the time elapsed since the prior VA examination, the Board finds that a new VA examination is warranted to obtain current findings regarding the severity of the Veteran's right knee disability.   Green, supra.  

Beyond the above, in light of the TDIU finding, the Veteran may wish to withdraw all claims (in consultation with his representative, and in writing if he chooses to do so).  Until he does so, the  Board must address his claims. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed cervical spine disability, his back disability, and his right knee disability.  The claims file must be provided for the examiner's review in conjunction with the examination, the examination report must indicate that the claims file was reviewed.  

(a) The examiner should diagnose any current cervical spine disability.  The examiner should state whether a current cervical spine disability is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service, including trauma in his service as a combat engineer.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  

(b) The examiner should provide complete range of motion findings for the low back.  The VA examiner should indicate whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, incoordination or pain.  For any finding of pain with range of motion, the examiner should state the point at which pain begins, in terms of degrees.  In addition, the examiner should specify in terms of degrees any range of motion lost due to weakened movement, excess fatigability of incoordination.

(c) The examiner should state whether there are incapacitating episodes associated with the Veteran's low back disability and should describe the duration of any such episodes in weeks per year.

(d) The examiner should provide complete range of motion findings for the right knee. The VA examiner should indicate whether the Veteran's right knee disability is manifested by weakened movement, excess fatigability, incoordination or pain.  For any finding of pain with range of motion, the examiner should state the point at which pain begins, in terms of degrees.  

(e) In addition, the examiner should specify in terms of degrees any range of motion lost due to weakened movement, excess fatigability of incoordination (if any).

2.  Schedule the Veteran for a VA examination for hemorrhoids.  The claims file must be provided for the examiner's review in conjunction with the examination, the examination report must indicate that the claims file was reviewed.

The examiner should indicate whether the Veteran currently has hemorrhoids.  If hemorrhoids are diagnosed, the examiner should state whether hemorrhoids are at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service.  The examiner should provide a detailed rationale, with references to the record, for the opinion. 

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected headaches.   The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. The examiner should set out full findings necessary to rate the Veteran's disability under Diagnostic Code 8100.  Specifically the examiner should:

a.  indicate whether the Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months; 

b.  indicate whether the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an applicable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


